Citation Nr: 1804825	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-25 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for major depression.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia and degenerative joint disease of the left knee.

3.  Entitlement to a compensable evaluation for left knee instability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a videoconference hearing before the Board in April 2017.  A transcript of that hearing has been associated with the claims file.  
  

FINDINGS OF FACT

1.  At the hearing before the undersigned, the Veteran, through his representative, indicated that he wished to withdraw the appeal for the issues of entitlement to an evaluation in excess of 50 percent for major depression, entitlement to an evaluation in excess of 10 percent for chondromalacia and degenerative joint disease of the left knee, and entitlement to a compensable evaluation for left knee instability.

2.  The evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issues of entitlement to an evaluation in excess of 50 percent for major depression, entitlement to an evaluation in excess of 10 percent for chondromalacia and degenerative joint disease of the left knee, and entitlement to a compensable evaluation for left knee instability have been met.  38 U.S.C. §§ 7105(b), (d)(5) (2012).  

2.  The criteria for entitlement to TDIU have been met throughout the entire period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.

At the hearing before the undersigned in January 2015, the Veteran, through his representative, indicated that he wished to withdraw the appeal of the issues of entitlement to an evaluation in excess of 50 percent for major depression, entitlement to an evaluation in excess of 10 percent for chondromalacia and degenerative joint disease of the left knee, and entitlement to a compensable evaluation for left knee instability. As the Veteran's statements offered during his January 2015 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Thus this issue is no longer for appellate consideration.  

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.  

TDIU  

The Veteran has essentially contended that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities include: (i) major depression (50 percent); (ii) right knee instability (20 percent); (iii) lumbar strain (20 percent); (iv) right knee chondromalacia patella noted as residuals of a ligamentous injury (10 percent); (v) left knee chondromalacia and degenerative joint disease (10 percent); (vi) left foot residuals of left 2nd, 3rd and 4th metatarsal fractures (10 percent); and (vii) left knee instability.  

The Veteran's combined schedular disability was 80 percent from February 11, 2011.  

The Veteran received a vocational evaluation in November 2012, and the specialist indicated that the Veteran graduated high school, but did not attend college or vocational school.  After service, the Veteran worked as an electrician helper, delievery driver, security guard, and correctional officer.  He had no clerical or office skills, and he described his computer skills as "none."

After interviewing the Veteran and reviewing his file, the specialist opined that the Veteran could not engage in gainful employment due to the limitations resulting from his service-connected medical conditions.  The Veteran's problems were considered to be orthopedic and psychological.  The orthopedic injuries limited the Veteran to sedentary work, but if pain was factored in, he would not be able to do any type of work.  Furthermore, the specialist opined that the symptoms associated with the Veteran's 50 percent evaluation indicated that he would not be able to engage in gainful employment.  

The Veteran testified at a Board hearing in April 2017 and indicated that he last worked as a corrections guard in 2004.  Prior to that job, the Veteran worked as a truck driver, but quit because it was too hard to sit for long periods of time.  His knee disabilities were aggravated by being sedentary, and he also felt that it was not good for his depression.  The Veteran stated that he looked for employment since 2004, but he had been unable to job; when asked what prevented him from working, the Veteran responded "being able to get up and down and walk and just concentrate."

The Board will resolve reasonable doubt in the Veteran's favor and award entitlement to TDIU.  The Veteran testified credibly at his Board hearing that he had not been able to work for almost 13 years, and had been unable to secure gainful employment because of his mental and physical disabilities.

The Board also finds the vocational rehabilitation study highly probative in evaluating the Veteran's claim.  In this regard, the specialist provided a thorough rationale on the Veteran's inability to obtain substantially gainful employment due to his service-connected disabilities.  The specialist also considered the possibility of the Veteran's ability to perform sedentary employment, but opined that not only was the Veteran physically unable to do so, but he also did not have the requisite skills or experience to procure substantially gainful employment in such an environment.  








	(CONTINUED ON NEXT PAGE)

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure or follow gainful employment.  Indeed, coupled with the Veteran's work experience and employment history, his various service-connected disabilities and symptoms are shown to cause significant distress or impairment in the occupations which he has held to this point in time.  Accordingly, the Board finds that an award of TDIU is warranted throughout the entire time period on appeal.


ORDER

A total disability rating based on individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


